Case 1:20-cv-10153-VB-AEK Document 11 Filed 12/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DENNISE ABINACER,

Vv.

ANDREW M. SAUL, ACTING COMMISSIONER OF

Plaintiff,

SOCIAL SECURITY,

Defendant.

JOU) 2
ORDER OF REFERENCE TOA
MAGISTRATE JUDGE

20 CV 10153 (VB) (AEK)

X

 

The above entitled action is referred to the Honorable Andrew E. Krause, United States
Magistrate Judge, for purpose of:

GENERAL PRE-TRIAL (includes
scheduling, discovery, non-dispositive
pre-trial motions and settlement)

GENERAL PRE-TRIAL &
DISPOSITIVE MOTION (all purposes
except triai)

DISPOSITIVE MOTION (i.e., a motion
requiring a Report &
Recommendation)

SPECIFIC NON-DISPOSITIVE
MOTION / DISPUTE (including

discovery dispute) *
JURY SELECTION

Dated: December 4, 2020

* Do not check if already referred for General Pre-Trial.

White Plains, NY

HABEAS CORPUS

INQUEST AFTER DEFAULT /
DAMAGES HEARING

SOCIAL SECURITY
SETTLEMENT

OTHER

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
